      Case 6:20-cv-00027-NKM-RSB Document 70-1 Filed 09/07/21 Page 1 of 2 Pageid#: 622
From: Kim Hartman <jasonkim2427@outlook.com>
Sent: Friday, June 07, 2019 2:16 PM EDT
To: Shannon Meadows <Shannon.Meadows@Centrahealth.com>; Chris Thomson <Chris. Thomson@Centrahealth.com>; Michael Elliott
<Michael.Elliott@Centrahealth.com>; Sylvia Moore <Sylvia.Moore@Centrahealth.com>; Caleb Buchanan
<Caleb.Buchanan@centrahealth.com>; Curt Baker <Curt.Baker@Centrahealth.com>
CC: andrew.mueller@centrahealth.com <andrew.mueller@centrahealth.com>
Subject: Re: Decision: URGENT Please Read


If you are stuggling with a severance settlement, here are my terms:


1.Centra Health does not have to admit any wrongdoing .


2. This settlement offer is confidential and both parties will sign a non-disclosure agreement.


3. | will sign an agreement not to ever speak about the events that happened during my employment period at Centra with anyone or any knowledge of events that happened
there before or after.


4. | will sign an agreement to never pursue litigation against Centra and only speak positively from this day forward.


5. | will not contact Centra staff and will decline contacts made to me. | will remove my Facebook account and will have no further posts or communication with Centra Staff.


6. There will never be anyretaliatory actions toward me, my education, or future employment from any Centra administration. That has to bein writing.


7. Centra Health will give me 3 years of pay up front ( this covers the loss of salary and loss of career at Centra. Plus, | now have go move and buy another home ,       uproot my
family, and start over). This a minimal amount compared to what Centra will have to pay in Federal Law Suit, EMTALA Fines , CMS pulling Medicare / Medicaid funding, EEOC
fines, Joint Commission pulling accredidation, and Johnathan Warner being awarded millions. This effectively leads to multi millions paid out and much moreif accredation and
funding is pulled . 270,000 is nothing compared to that. In fact , | often make the company 5 times that amount in one month in child psych alone. | know this amount can be
absorbed in the service line as we are almost 4 million dollars ahead of last year, this is in large part to me increasing the census.


8. Any employer that calls for a reference will receive a positive reference with no negative information.



If these terms are agreed to today, | will walk away and wecan all move on quietly with no further contact or worries again oneither side. | will be so happy to putthis horrible
nightmare behind meand continue mycareer far away from here.           It sickens me and | never want to think or speak of it again. Life is too short and there are too many patients in
this Nation that need mycare.


Kim Hartman 434 213 7115
Sent from my T-Mobile 4G LTE device


wonees Original message------
From: jasonkim2427@outlook.com
Date: Fri, Jun 7, 2019 12:26 PM
To: Shannon
Meadows; chris.thomson@centrahealth.com:michael.elliott@centrahealth.com:sylvia.moore@centrahealth.com:caleb.buchanan@centrahealth.com;curt.baker@centrahealth.com;
Ce: andrew.mueller@centrahealth.com;
Subject:Re: Decision: URGENT Please Read



Hello everyone, | am out to run errands. | have not heard from you so | imagine you are trying to figure out the best plan. | have my consultation appointment with Paul Valois at.
4 pm. At this point he does not know the purpose of the appointment. If you so choose to provide a settlement package today, | will cancel my appt and let you handle this
ethically in house. If not, that is a decision you will have to defend to many and many staff and patients will unfortunately be affected by your unwillingness to handle this
internally and ensureit does not happen again. | can be reached between now and 4 if you are ready to meet and finalize a settlement/ severance today and wecan all move
on. After 4 when |   disclose to Mr. Valois and retain him, | will be unable to discuss any offers with you and wewill be required to notify all the agencies immediately. Your
decision.


4342137115
Kim



Sent from my T-Mobile 4G LTE device
Case 6:20-cv-00027-NKM-RSB Document 70-1 Filed 09/07/21 Page 2 of 2 Pageid#: 623
